DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 depends from claim 1 and does not contain any limitation that further limits or defines claim 1. The preamble contains "a transport vehicle," but this has not been given patentable weight. When reading the preamble in the context of the entire claim, the recitation a transport vehicle is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by King et al. (US 2010/0276993 A1).
In regards to claim 1, King discloses, in figure 2, a system (200) for managing the energy supplied aboard a transport vehicle (Par 0020), comprising: a first source (207) of energy and a second source (210) of energy configured to provide 5electrical energy intended to power at least one consumer equipment (124) of the transport vehicle (Par 0032); an intermediate energy transmission system (122) connected to the first (207) and second sources (210) of energy and configured to receive electrical energy provided by at least one of the first and second sources of energy and to at least partially transfer 10the electrical energy received to the at least one consumer equipment (124) to be powered (Par 0023, 0031-0032); an energy conversion-control system (230, 232, 106) connected to at least one of the first (207) and second sources (210) of energy and configured to apply, at the input of the intermediate energy transmission system (122), the electrical energy to be provided by at 15least one of the first and second sources of energy adjusted based on the operational state of the first source of energy (Par 0032) and on an input signal indicative of an operational state of the second source of energy (Par 0030), wherein the first source (207) of energy comprises an internal combustion engine (224) 
In regards to claim 2, King discloses, in figure 2, the system according to claim 1, wherein the energy conversion-control system (230, 232, 106) is configured to apply, as an input to the intermediate energy transmission system (122), the electrical energy to be provided by the first source of energy (207), adjusted in such a way that at least one consumer equipment (124) is powered with electrical energy provided 25simultaneously by the first source of energy and by the second source of energy (Par 0027; auxiliary energy source 104 may also be configured to provide energy to second energy source 110 such that second energy source 110 can be capable of providing a sufficient value of output voltage, thus shows the consumer equipment 124 is powered with electrical energy provided 25simultaneously by the first source of energy and by the second source of energy).
In regards to claim 3, King discloses, in figure 2, the system according to claim 1, wherein the energy conversion-control system (230, 232, 106) is configured to apply, as an input to the intermediate energy transmission system (122), the electrical energy to be provided by the first source of energy (207), adjusted in such a way that the at least one consumer equipment (124) and/or the second source of energy are being 30supplied with electrical energy provided by the first source of energy (Par 0027).
In regards to claim 4, King discloses, in figure 2, the system according to claim 1, wherein the energy conversion-control system (230, 232, 106) is configured so that at the at least one consumer equipment (124) and/or the first source of energy are powered with electrical energy provided by the second source of energy (Par 0027).
   In regards to claim 5, King discloses, in figure 2, the system according to claim 1, wherein the second source of energy (210) 35comprises a direct-current (DC) source of electricity connected to the intermediate energy transmission system (Par 0021, second energy storage system 110 is configured to transfer electrical energy to DC link 114).
In regards to claim 6, King discloses, in figure 2, the system according to claim 1, wherein the first source of energy comprises an alternating current (AC) electricity generating system (output of 224, 225), the second source (210) comprises a direct current (DC) energy storage device (Par 0021), and the energy conversion-control system (230, 232, 106) comprises an AC-DC converter (rectifier 230) associated with a control module (106) that is configured to apply, 5as an input to the intermediate energy transmission system (122), the electrical energy to be provided by the first source (207) of energy based on the operational state of the alternating current (AC) electricity generating system and converted by the AC-DC converter (Par 0032), and on a signal provided as an input to the control module indicative of the state of charge of the direct current storage device (Par 0030).
In regards to claim 8, King discloses, in figure 2, the system according to claim 1, wherein the intermediate energy transmission system (122) comprises a common bus connected (218, 114; Par 0028), at its input to the second source of energy (210) and to the energy conversion-control system (230, 232, 106), and at its output to a DC- 1sAC supply inverter (122 DC-AC inverter) of at least one consumer equipment to be powered (124, par 0029).
In regards to claim 9, King discloses, in figure 2, a method for managing the energy supplied aboard a transport vehicle (Par 0020), comprising: providing, by means of a first source (207) of energy and a second source (210) of energy placed aboard the vehicle (Par 0020) and connected to an intermediate energy 20transmission system (122), electrical energy intended to power at least one consumer equipment (124) of the transport vehicle, the intermediate energy transmission system (122) being configured to receive energy provided by at least one of the first and second sources of energy and to at least partially transfer the electrical energy received to the at least one consumer equipment (124) to be powered (Par 0023, 0031-0032); and 25applying, as an input to the intermediate energy transmission system by means of a conversion-control system (230, 232, 106), the desired electrical energy to be provided by at least one of the first (207) and second sources (210) of energy, adjusted 
In regards to claim 10, King discloses, in figure 2, a transport vehicle comprising a system for managing the energy supplied aboard according to claim 1 (See the rejection of claim 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2010/0276993 A1) in view of Chung et al. (US 2014/0265913 A1).
In regards to claim 7, King disclose the system according to claim 6, but does not disclose wherein the energy conversion-control system comprises a four-quadrant converter (4QC).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King to incorporate the teachings of Chung by including wherein the energy conversion-control system comprises a four-quadrant converter (4QC) in order to provide high compatibility to use conventional TRIAC-based light dimmer for the dimming of the LED illumination devices, without the necessity to modify the existing dimmer circuit (Chung, Par 0134).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over King et al. (US 2010/0276993 A1) in view of Kumar et al. (US 2002/0174797 A1).
In regards to claim 11, King disclose the transport vehicle according to claim 10, but does not disclose wherein the vehicle is a railway vehicle.
However, Kumar disclose in figure 2, wherein the vehicle is a railway vehicle (200; Par 0045).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified King to incorporate the teachings of Kumar by including wherein the vehicle is a railway vehicle in order to improve fuel efficiency, increased fuel range, and reduced emissions such as transient smoke (Kumar, Par 0131).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842